Citation Nr: 0728176	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain with osteoarthritis (hereafter "low 
back disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a November 2000 notice of disagreement (NOD), the 
veteran's representative stated, "[i]t is also of interest 
to note that an inferred claim for entitlement to benefits 
pursuant to 38 C.F.R. § 4.29/30 [sic] has been ignored."  
The Board notes that the RO had not adjudicated a claim for 
temporary total evaluations.  This issue is referred to the 
RO for adjudication.  


FINDING OF FACT

The forward flexion of the veteran's thoracolumbar spine is 
not limited to 30 degrees or less, nor does he have 
ankylosis.  The veteran's low back disability is not severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic spaces, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  


CONCLUSION OF LAW

The criteria for a higher rating for a low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, DC 5295 (effective 
prior to September 26, 2003); 5295 (effective from September 
23, 2002, to September 26, 2003); 5010, 5237, 5243 (effective 
September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
rated by analogy as 20 percent disabling under DC 5010-5295, 
traumatic arthritis and lumbosacral strain.  38 C.F.R. 
§ 4.71a (2002 and 2006).  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
In this case, the veteran has compensable limitation of 
motion and his disability will be rated on basis of 
limitation of motion of his thoracolumbar spine.  
Additionally, he has the highest available disability 
evaluation under DC 5010.  

During the course of his claim, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  Later, VA promulgated new regulations for 
the evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments above have established the 
effective dates without a provision for retroactive 
application.  Thus, the amendments may be applied as of, but 
not prior to, September 23, 2002, and September 26, 2003, 
respectively.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  
 
The Board notes that the RO addressed the new criteria in its 
January 2007 supplemental statement of the case (SSOC) and 
the previous criteria in the October 2002 rating decision 
that increased the veteran's evaluation from 10 to 20 
percent.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Prior to September 23, 2002, under DC 5295, lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position 
warranted a 20 percent evaluation.  A 40 percent evaluation 
was warranted when there was severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. 
§ 4.25 (the combined rating table) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less then 6 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  There is no evidence of record 
indicating that veteran has ever had an incapacitating 
episode due to his low back disability.  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the veteran.  

Prior to September 26, 2003, DC 5292, limitation of motion of 
the lumbar spine, provided for a 20 percent evaluation when 
limitation of motion was moderate and a 40 percent evaluation 
when limitation of motion was severe.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome (IVDS), were again revised.  
Under these regulations, the veteran's low back disability is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, as the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
does not apply to the veteran.  The new criteria apply with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  There is no 
evidence of record that the veteran has chronic orthopedic or 
neurological manifestations of his lumbar spine disability, 
which provide evidence against this claim.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; (2) the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
(3) there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when the forward flexion of 
the thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

In September 2006, the veteran underwent a VA spine 
examination.  The examiner reviewed the veteran's claims 
folder in conjunction with the examination.  The veteran had 
a history of back surgery in August 2000.  He took oxycontin 
for his pain.  The veteran denied urinary urgency and 
incontinence but stated that he had mild fecal leakage when 
he took Metamucil.  The veteran reported falls, but the 
examiner stated that they were due to the veteran's right 
knee disability as opposed to his low back disability.  

The veteran reported a history of fatigue, decreased motion, 
stiffness, spasms, and constant, stabbing lumbar pain.  The 
pain radiated to his hips.  He reported weekly, severe flare-
ups that occurred with mild spine movement.  The flare ups 
lasted a few minutes.  The veteran stated that he was 
functionally impaired during flare-ups because he required 
assistance drying himself after taking baths and putting on 
his socks or pants.  

The examiner stated that the examination was also for IVDS, 
and that the veteran had not had an incapacitating episode 
due to IVDS.  The veteran used a walker, and could walk about 
100 yards without stopping.  

Upon examination, the veteran did not have atrophy, spasm, or 
weakness.  He had guarding, pain with motion, and tenderness.  
His guarding was not severe enough to cause abnormal gait or 
abnormal spinal contour.  The veteran's posture was stooped, 
his head position was normal, and his gait was antalgic.  He 
had lumbar flattening, but no gibbus, kyphosis, list, lumbar 
lordosis, scoliosis, or reverse lordosis.  His muscle tone 
was normal and there was no atrophy.  The veteran had loss of 
sensation to pinprick on the left side and to light touch on 
the right side.  His right ankle jerk was absent.  

The veteran's thoracolumbar spine had flexion from 0 to 65 
degrees (90 degrees is normal), with pain at 65 degrees.  
There was pain after repetitive use, but no additional loss 
of motion due to pain.  His extension was 0 degrees (30 
degrees is normal), with pain.  There was no pain after 
repetitive use and no additional loss of motion due to pain.  
His active lateral flexion was 20 degrees to the right and 
left.  His passive range of motion was 30 degrees to the 
right and left.  There was pain at 20 and 30 degrees, with 
pain after repetitive use, but no additional loss of motion 
due to pain.  His lateral rotation was 30 degrees to the left 
and right, which was normal.  He had pain at 30 degrees, and 
additional loss of motion due to pain, which reduced his 
rotation to 20 degrees on the right side after repetitive 
use.  

The examiner stated that she could not determine the specific 
degree of additional limitation of motion during flare-ups 
without resorting to mere speculation because she had not 
witnessed a flare-up.  

The veteran had a CT scan in conjunction with the 
examination.  The impression was that the veteran had 
bilateral pedicle screws and posterior rods for fusion of the 
L5-S1 with radioopaque, probable spacers in the L5-S1 disc 
space.  There was also evidence of bony incorporation of the 
posterior aspect of the L5-S1 space level and suggestion of 
bone incorporation at the level of the facet joints.  There 
was no evidence of bony encroachment into the central canal 
or neural foramina.  There was also no evidence of hardware 
fracture.  

The examiner diagnosed the veteran with spondylolisthesis L5-
S1 with bilateral L5 root compression, status post posterior 
lumbar interbody fusion with posteriolateral pedicle screw 
fixation in March 2000.  The examiner concluded that the 
veteran's disability prevented him from doing chores and 
shopping, that it had severe effect on his ability to travel, 
moderate effect on exercising and dressing, and mild effect 
on bathing and toileting.  There was no effect on sports, 
recreation, feeding, and grooming.  

In November 2002, the veteran had an MRI of his lumbar spine.  
It showed multilevel bilateral degenerative changes of the 
facet joints with some thickening of the ligamentum flavum.  
There was no definite evidence of disc herniation.  The 
intervertebral disc spaces were well maintained.  

In November 2001, the veteran underwent a VA spine 
examination.  The examiner noted that the veteran underwent a 
lumbar laminectomy a year prior to the examination.  The 
veteran reported experiencing pain daily, and took Tylenol 
for relief.  He reported that he did not use crutches all the 
time, and that he needed a cane to walk short distances and a 
walker for long distances, partially due to a right knee 
disability.  He needed his wife's help putting on and taking 
off his socks.  

Upon examination, the veteran had an 11 centimeter scar on 
his lumbar spine, with tenderness and spasm of the paralumbar 
muscles to palpation.  The veteran's flexion was 60 degrees, 
his extension was 10 degrees, his right lateral flexion was 
20 degrees, his left lateral flexion was 25 degrees, his 
right rotation was 30 degrees, and his left rotation was 25 
degrees.  His gait was tentative and slow, and the veteran 
used a straight cane to compensate for his right lower 
extremity.  X-rays obtained at the examination provided an 
impression of postoperative and degenerative changes with 
metallic fixation devices in place.  When compared with x-
rays taken in January 2001, no significant interval change 
was seen.  

The Board finds that the examinations and MRI report cited 
above are entitled to great probative weight and that they 
provide evidence against the veteran's claim.  The veteran's 
ranges of motion established in the examinations meet the 
criteria for his current 20 percent evaluation.  The evidence 
does not show that the veteran's forward flexion is 30 
degrees or less.  The examinations and other post-service 
medical evidence does not show that the veteran has ankylosis 
of the thoracolumbar spine.  Therefore, his low back 
disability does not meet the criteria for a 40 percent 
evaluation under the amended criteria.  

The evidence in the September 2006 and November 2001 VA 
examinations shows that the veteran's low back disability 
does not meet the criteria for a 40 percent evaluation under 
the previous criteria set forth in DC 5295.  The veteran did 
not have listing of the spine or marked limitation of forward 
bending in a standing position.  He also did not have 
narrowing of irregularity of joint space or abnormal mobility 
on forced motion.  There is no other evidence of record to 
show that his disability meets the criteria for a 40 percent 
evaluation under DC 5295.  

The examinations and facts discussed above do not show that 
the veteran has severe limitation of motion in his lumbar 
spine.  Therefore, he cannot be assigned a higher evaluation 
under the previous criteria for DC 5292, limitation of motion 
of the spine.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's low back disability does 
not more closely approximate a 40 percent rating under the 
previous or amended criteria, even when considering 
functional loss due to pain on motion under DeLuca.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  

Significantly, most of the post-service medical records 
clearly indicate other causes to the veteran's current non-
employment other than his back disorder, which provides very 
negative evidence against his claim.  While the veteran 
submitted partial records from the Social Security 
Administration (SSA) indicating that he was receiving 
benefits, the Board finds that a remand to obtain the 
remainder of these records is not necessary because the 
medical evidence shows that the veteran retired from 
employment due to non-service-connected disabilities.  
Therefore, further records from SSA would not substantiate 
the veteran's claim.  In a September 2006 VA treatment 
report, a physician noted that the veteran retired in 1994 
due to a lung condition, a bilateral shoulder disability, a 
knee problem, and a heart condition.  The Board notes that 
with the exception of the veteran's right knee, none of these 
conditions is service-connected.  The veteran's back 
disability was not listed among the conditions that caused 
the veteran to retire in 1994.  As a result, there is no 
basis in law on based on the facts of this case to delay the 
adjudication of this case and remand for additional records 
from SSA that based on the veteran's own statements would not 
provide a basis to grant this claim.           

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating greater than 20 
percent.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in 
October 2000, prior to the enactment of the VCAA.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  The RO sent a 
VCAA notice letter in September 2004 and a follow-up letter 
in February 2006.  However, as the Board has already 
determined that the veteran has received all required VCAA 
notice, any defect in timing of the VCAA notice results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); 38 C.F.R. § 20.1102 (2006) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

The September 2004 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the February 2006 VCAA follow-up 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
September 2004 VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a January 2007 supplemental statement 
of the case (SSOC), the veteran was informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
partial SSA records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the January 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An increased evaluation for a low back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


